 

Exhibit 10.3

SECOND AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

This Second Amendment to Amended and Restated Loan and Security Agreement (this
“Amendment”) dated as of March 31, 2006, is by and among MIDWEST GRAIN
PROCESSORS COOPERATIVE, an Iowa cooperative corporation (“Midwest Grain
Processors Cooperative”), and MIDWEST GRAIN PROCESSORS, LLC, a Delaware limited
liability company (“Midwest Grain Processors, LLC”) (Midwest Grain Processors
Cooperative and Midwest Grain Processors, LLC are each a “Borrower” and
collectively, are the “Borrower”, as the context may require), the financial
institutions listed on the signature pages hereof and each other financial
institution that may hereafter become a party to the Loan Agreement in
accordance with the provisions of the Loan Agreement (collectively, the
“Lenders” and individually a “Lender”) and COBANK, ACB, a federally chartered
banking organization (“CoBank”), in its capacity as Agent for the Lenders and
for the Issuer ( in such capacity, the “Agent”).

RECITALS

The Borrower, the Lenders and the Agent are parties to an Amended and Restated
Loan and Security Agreement dated as of December 14, 2005, as amended by a First
Amendment to Amended and Restated Loan and Security Agreement dated as of
February 28, 2006 (as the same may be amended, modified, supplemented, renewed
or restated from time to time, the “Loan Agreement”).

The Borrower has requested that the Lenders and the Agent (i) consent to the
sale of a sixty percent (60%) ownership interest in the Borrower to Global
Ethanol, Inc., a Delaware corporation (“Global Ethanol, Inc.”), (ii) release
Midwest Grain Processors Cooperative from its obligations as a coborrower under
the Loan Agreement and the other Financing Agreements, and (iii) make certain
other amendments to the Loan Agreement.

The Lenders and the Agent are willing to grant the Borrower’s requests subject
to the terms and conditions of this Amendment.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1.        Defined Terms.  Capitalized terms used in this Amendment which are
defined in the Loan Agreement shall have the same meanings as defined therein,
unless otherwise defined herein. In addition, Section 1.1 of the Loan Agreement
is amended by adding or amending, as the case may be, the following definitions:

“‘Borrower’ shall mean Midwest Grain Processors, LLC, a Delaware limited
liability company.”



--------------------------------------------------------------------------------

 

“‘Change of Control’ shall mean any event, circumstance or occurrence that
results in (i) Global Ethanol, Inc. failing to own sixty percent (60%) of the
outstanding membership interests in the Borrower, or (ii) Midwest Grain
Processors Cooperative failing to own twenty-nine percent (29%) of the
outstanding membership interests in the Borrower.”

‘“Global Ethanol, Inc.’ shall mean Global Ethanol, Inc., a Delaware
corporation.”

‘“Midwest Grain Processors Cooperative’ shall mean Midwest Grain Processors
Cooperative, an Iowa cooperative corporation.”

“‘Midwest Grain Processors, LLC’ shall mean Midwest Grain Processors, LLC, a
Delaware limited liability company.”

‘“Management Services Agreement’ means that certain Amended and Restated
Management and Administrative Services Agreement signed as of February 21, 2006,
but effective on the date Global Ethanol, Inc. is issued its membership interest
in the Borrower, between the Borrower and Coltivare, LLC, a Delaware limited
liability company, as the same may be amended or restated from time to time with
the prior written consent of the Required Lenders.”

‘“Matured Default’ shall mean the occurrence or existence of any one or more of
the following events: (a) Borrower fails to pay any principal or interest
pursuant to any of the Financing Agreements (other than the Bank Products
Agreements) at the time such principal or interest becomes due or is declared
due; (b) Borrower fails to pay any of the Liabilities (other than the
Liabilities referred to in (a) above) on or before ten (10) days after such
Liabilities become due or are declared due; (c) Borrower fails or neglects to
perform, keep or observe any of the covenants, conditions, promises or
agreements contained in Sections 8.1, 8.2 or 8.4; (d) Borrower fails or neglects
to perform, keep or observe any of the covenants, conditions, promises or
agreements contained in this Agreement or in any of the other Financing
Agreements (other than those covenants, conditions, promises and agreements a
default in whose performance or whose breach is elsewhere in this definition
specifically dealt with), and such failure or neglect continues for more than
thirty (30) days after such failure or neglect first occurs, provided, however,
that such grace period shall not apply, and a Matured Default shall be deemed to
have occurred and to exist immediately if such failure or neglect may not, in
the Agent’s reasonable determination, be cured by Borrower during such thirty
(30) day grace period; (e) the Available Amount or the Borrowing Base Limit, as
calculated in accordance with the definitions thereof, result in a negative
amount; (f) any warranty or representation at any time made by or on behalf of
Borrower in connection with this Agreement or any of the other Financing
Agreements is untrue or incorrect in any material respect, or any schedule,
certificate, statement, report, financial data, notice, or writing furnished at
any time by or on behalf of Borrower to the Agent or any other Lender is untrue
or

 

-2-



--------------------------------------------------------------------------------

incorrect in any material respect on the date as of which the facts set forth
therein are stated or certified; (g) a judgment in excess of $50,000 is rendered
against Borrower and such judgment remains unsatisfied or un-discharged and in
effect for thirty (30) consecutive days without a stay of enforcement or
execution, provided, however, that this clause (g) shall not apply to any
judgment for which Borrower is fully insured (except for deductible amounts
permitted under Section 7.4) and with respect to which the insurer has admitted
liability in writing for such judgment; (h) all or any part of the assets of
Borrower or any guarantor of any of the Liabilities come within the possession
of any receiver, trustee, custodian or assignee for the benefit of creditors;
(i) a proceeding under any bankruptcy, reorganization, arrangement of debt,
insolvency, readjustment of debt or receivership law or statute is filed against
Borrower or any guarantor of any of the Liabilities and such proceeding is not
dismissed within thirty (30) days of the date of its filing, or a proceeding
under any bankruptcy, reorganization, arrangement of debt, insolvency,
readjustment of debt or receivership law or statute is filed by Borrower or any
guarantor of any of the Liabilities, or Borrower or any guarantor of any of the
Liabilities makes an assignment for the benefit of creditors; (j) Borrower or
any guarantor of any of the Liabilities voluntarily or involuntarily dissolves
or is dissolved, terminates or is terminated or dies; (k) Borrower is enjoined,
restrained, or in any way prevented by the order of any court or any
administrative or regulatory agency or by the termination or expiration of any
permit or license, from conducting all or any material part of Borrower’s
business affairs; (l) Borrower or any guarantor of any of the Liabilities fails
to make any payment due or otherwise defaults on any other obligation for
borrowed money and the effect of such failure or default is to cause or permit
the holder of such obligation or a trustee to cause such obligation to become
due prior to its date of maturity; (m) any guarantor of any of the Liabilities
asserts the invalidity of their guaranty, purports to terminate their guaranty
or purports to limit the application thereof to then existing Liabilities;
(n) the Agent makes an expenditure under Section 10.3; (o) the occurrence of a
non-curable breach or default or a matured default under any other agreement at
any time in existence between Borrower, an Affiliate (other than an agent or
employee) or a guarantor of any of the Liabilities, and the Agent; (p) the
Agent, at any time reasonably determines that the Lenders are insecure with
respect to the amount or quality of Collateral for the Lenders’ loans to
Borrower or the prompt payment of all or any part of the Liabilities, or that
such change has occurred in the condition or affairs (financial or otherwise) of
Borrower or any of Borrower’s Affiliates as, in the reasonable opinion of the
Agent, materially affects Borrower’s ability to make prompt payment on the
Liabilities or materially impairs or is likely to materially impair the value of
the Collateral, including without limitation, the occurrence of such events as
would in the Agent’s reasonable opinion create the possibility that, in
accordance with any federal, state or local law, or in accordance with any
contract by which Borrower is bound, any Person could assert liens or setoffs
against the Collateral; (q) with respect to the Iowa Project or the Michigan
Project: (i) a material default shall occur and shall be continuing under the
Construction Contract for the Iowa Project, the Construction Contract for the
Michigan Project or any other material contract for work on the Iowa Project or
the

 

-3-



--------------------------------------------------------------------------------

Michigan Project, (ii) the cost to complete either the Iowa Project or the
Michigan Project, in the aggregate, shall be determined by the Agent to exceed
the original projected cost to complete the Iowa Project or the Michigan Project
by more than $500,000, unless the Required Lenders shall have approved change
orders with respect to any such increase, (iii) work on the Iowa Project or the
Michigan Project shall be substantially abandoned for any reason or (iv) work on
the Iowa Project or the Michigan Project shall be delayed or discontinued for a
period of ten (10) consecutive days, provided, however, that the Matured Default
of Borrower under this clause shall be suspended to the extent and for the
period that the reason such delay or discontinuance is beyond Borrower’s
reasonable control, including without limitation, labor disputes, acts of god,
Governmental Requirements enacted after the date hereof, acts of war or
conditions arising out of or attributable to war, riot, civil strike,
insurrection or rebellion, fire or explosion (other than a fire or explosion
attributable to the actions of Borrower), earthquake, storm, flood or other
adverse weather conditions, delay or failure by suppliers or materialmen,
contractors or subcontractors, shortage of or inability to obtain labor,
supplies or materials, unless the Completion of the Iowa Project or Completion
of the Michigan Project, as applicable, cannot, by reason of such excused
causes, in the reasonable judgment of the Agent, be accomplished prior to the
Completion Date for the Iowa Project (as defined in the Construction Lending
Protocol for the Iowa Project) or the Completion Date for the Michigan Project
(as defined in the Construction Lending Protocol for the Michigan Project), as
applicable; (r) the Borrower shall be in default under that certain Lease dated
May 16, 2005, as amended, with Adrian & Blissfield Rail Road Company (the “Water
Line Lease”) or the Water Line Lease shall be terminated; (s) the Borrower shall
have failed to satisfy the requirements set forth in the next to last sentence
of Section 4.5 of this Agreement by the dates required therein; (t) a Change of
Control shall occur; or (u) the Management Services Agreement is terminated,
allowed to expire or otherwise amended, altered or waived in any respect without
the prior written consent of the Required Lenders.”

2.        Consent to the Acquisition of Membership Interests by Global Ethanol,
Inc.  The Agent and the Lenders hereby consent to the acquistion by Global
Ethanol, Inc. of a sixty percent (60%) ownership interest (202,534.5 Class C
Units) in the Borrower. The Agent and the Lenders consent to the amendment and
restatement of the Borrower’s limited liability company agreement executed and
delivered in connection with the foregoing acquisition of the ownership interest
by Global Ethanol, Inc.

3.        Release of Midwest Grain Processors Cooperative as a Coborrower under
the Loan Agreement and the Other Financing Agreements.  Midwest Grain Processors
Cooperative is hereby released as a coborrower under the Loan Agreement and the
other Financing Agreements; provided, however, for purposes of the Amended and
Restated Real Estate Mortgage dated as of December 14, 2005 covering the Iowa
Project (as the same may be supplemented, amended or restated from time to time,
the “Iowa Mortgage”), Midwest Grain Processors Cooperative shall remain a
“mortgagor” for purposes of granting a mortgage lien and security interest in
all of the “Property” (as defined in the Iowa Mortgage).

 

-4-



--------------------------------------------------------------------------------

From and after the effectiveness of this Amendment, the term “Borrower” and
other similar terms (other than “Mortgagor” under the Iowa Mortgage) under the
Loan Agreement and the other Financing Agreements shall be deemed to refer only
to Midwest Grain Processors, LLC.

4.        Amendment to Section 4.5 of the Loan Agreement.  Section 4.5 of the
Loan Agreement is hereby amended in its entirety to read as follows:

“4.5  Compliance with Construction Lending Protocol.  With respect to each Term
Loan Advance, Borrower shall have complied with all procedures and conditions
set forth in the Construction Lending Protocol for the Iowa Project on and as of
the date of any request for such Term Loan Advance. With respect to each
Revolving Term Loan Advance, Borrower shall have complied with all procedures
and conditions set forth in the Construction Lending Protocol for the Michigan
Project on and as of the date of any request for such Revolving Term Loan
Advance. In addition, prior to the date of the initial Advance under the
Revolving Term Loan Commitment or April 30, 2006, whichever shall occur earlier,
each of the following requirements shall have been satisfied to the satisfaction
of the Agent: (a) the Agent shall have received such additional detail related
to the total project cost certificate of the Borrower, the sworn construction
cost statement of the General Contractor for the Michigan Project, and the sworn
construction cost statement of the Borrower for the Borrower’s Work on the
Michigan Project, and the matters covered thereby, all as the Agent and the
disbursing agent for the Michigan Project shall require, (b) if required by the
Agent, an endorsement to the Agent’s title insurance policy for the Iowa Project
insuring the appurtenant utility easements described in the Agent’s mortgage on
the Iowa Project, subject only to such exceptions as are acceptable to the Agent
in its sole discretion; provided, however, if the Borrower has been diligently
pursuing the satisfaction of this requirement (b) but has been unable to
accomplish such satisfaction prior to the date of the initial Advance under the
Revolving Term Loan or April 30, 2006, whichever shall occur earlier, then, so
long as the Borrower continues to diligently pursue satisfaction of this
requirement (b), the Borrower shall have until April 30, 2006 to satisfy this
requirement (b), (c) if not already included in the Agent’s title insurance
policy for the Michigan Project, an endorsement to the Agent’s title insurance
policy for the Michigan Project insuring the Borrower’s leasehold estate under
that certain Lease dated May 16, 2005 from the Adrian & Blissfield Rail Road
Company, as lessor, and Borrower, as lessee, as amended, subject only to such
exceptions as are acceptable to the Agent in its reasonable discretion;
provided, however, if the Borrower has been diligently pursuing the satisfaction
of this requirement (c) but has been unable to accomplish such satisfaction
prior to the date of the initial Advance under the Revolving Term Loan or
April 30, 2006, whichever shall occur earlier, then, so long as the Borrower
continues to diligently pursue satisfaction of this requirement (c), the
Borrower shall have until June 30, 2006 to satisfy this requirement (c), (d) an
amendment to the Lease referred to in requirement (c) above, duly executed by
the Adrian & Blissfield Rail Road Company in favor of Borrower, which permits
the lien of the Agent in the Lease referred to in requirement

 

-5-



--------------------------------------------------------------------------------

(c) above, clarifies the concept of “cessation of operations” in a manner
reasonably acceptable to the Agent, and agrees to such other changes in the
Lease as shall be reasonably requested by the Agent; provided, however, if the
Borrower has been diligently pursuing the satisfaction of this requirement
(d) but has been unable to accomplish such satisfaction prior to the date of the
initial Advance under the Revolving Term Loan or April 30, 2006, whichever shall
occur earlier, then, so long as the Borrower continues to diligently pursue
satisfaction of this requirement (d), the Borrower shall have until June 30,
2006 to satisfy this requirement (d), (e) a consent and non-disturbance
agreement in favor of the Borrower, duly executed by any mortgagee of the
Adrian & Blissfield Rail Road Company in form and content reasonably acceptable
to the Agent; provided, however, if the Borrower has been diligently pursuing
the satisfaction of this requirement (e) but has been unable to accomplish such
satisfaction prior to the date of the initial Advance under the Revolving Term
Loan or April 30, 2006, whichever shall occur earlier, then, so long as the
Borrower continues to diligently pursue satisfaction of this requirement (e),
the Borrower shall have until June 30, 2006 to satisfy this requirement (e),
(f) a “to-be-built” survey of the Michigan Project in form and content
acceptable to the Agent, (g) executed consents, acknowledgments and reliance
letters from third-parties (including, without limitation, R.J. O’Brien, F.C.
Stone, LLC, TIC and TIC Holdings, Inc.) to the extent not provided on the
Closing Date, and (h) a new letter of credit (or amendment to the existing
letter of credit) provided for the account of TIC for the benefit of the
Borrower which complies with the requirements of the Construction Contract for
the Michigan Project. Failure of the Borrower to satisfy the requirements set
forth in the preceding sentence by the dates required in the preceding sentence
shall constitute a Matured Default under this Agreement.”

5.      Amendment to Section 6.11 of the Loan Agreement.  Section 6.11 of the
Loan Agreement is hereby amended in its entirety to read as follows:

“6.11  Existence of Borrower.  Midwest Grain Processors, LLC, is a limited
liability company duly organized and in good standing under the laws of the
State of Delaware and is duly qualified to do business and is in good standing
the States of Iowa and Michigan and in all other states where such qualification
is necessary, except for those jurisdictions in which the failure so to qualify
would not, in the aggregate, have a material adverse effect on its financial
condition, results of operations or business. Part 11 of Exhibit 5A sets forth
the ownership interests in Midwest Grain Processors, LLC.”

6.      Amendment to Section 8.9 of the Loan Agreement.  Section 8.9 of the Loan
Agreement is hereby amended in its entirety to read as follows:

“8.9  Distributions in Respect of Equity, Prepayment of Debt.  Borrower shall
not directly or indirectly: (a) make any distributions in respect of or redeem
any of Borrower’s equity interests, except that Borrower may, provided that no
Default or Matured Default has occurred and is continuing or would result
therefrom, (i) make a

 

-6-



--------------------------------------------------------------------------------

one-time distribution of up to $100,000,000 from the cash equity investment in
the Borrower made by Global Ethanol, Inc. in connection with the acquisition by
Global Ethanol, Inc. of its sixty percent (60%) ownership interest in the
Borrower, or (ii) make distributions from time to time not exceeding the greater
of (A) fifty percent (50%) of net income of the Borrower, or (B) amounts as are
necessary to reflect the amount of income tax liability passed through to
Borrower’s Owners; or (b) prepay any principal, interest or other payments on or
in connection with any indebtedness of Borrower other than the Liabilities and
any subordinated debt permitted under Section 8.4(c) above.”

7.      Amendment to Part 11 of Exhibit 5A of the Loan Agreement.  Part 11 of
Exhibit 5A of the Loan Agreement is hereby amended to read as follows:

 

     Class A Units    Class B Units    Class C Units    Class Percentage Members
                   

Midwest Grain Processors Cooperative

   100,209    0    0    29.68%

Great Lakes Ethanol, LLC

   0    30,403    0    9.01%

Lurgi PSI, Inc.

   4,411    0       1.31%

Global Ethanol, Inc.

             202,534.5    60.00%

Total

   104,620    30,403    202,534.5    100.00%

8.      No Other Changes.  Except as explicitly amended by this Amendment, all
of the terms and conditions of the Loan Agreement and Financing Agreements shall
remain in full force and effect.

9.      Conditions Precedent.  This Amendment shall be effective when the Agent
shall have received an executed original hereof, duly executed by all of the
parties hereto, together with each of the following, in form and content
acceptable to the Agent:

(a)        A copy of the Management Services Agreement, duly executed by the
parties thereto.

(b)        A copy of the Amended and Restated Limited Liability Company
Agreement of the Borrower, duly executed by the parties thereto.

(c)        Such other items as the Agent shall request.

 

-7-



--------------------------------------------------------------------------------

 

10.      Representations and Warranties.  Each Borrower hereby represents and
warrants to the Agent and the Lenders as follows:

(a)      Each Borrower has all requisite power and authority to execute this
Amendment and to perform all of its obligations hereunder, and this Amendment
has been duly executed and delivered by each Borrower and constitutes the legal,
valid and binding obligations of each Borrower, enforceable in accordance with
its terms.

(b)      The execution, delivery and performance by each Borrower of this
Amendment has been duly authorized by all necessary action and does not
(i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect, having applicability to
such Borrower, or the organizational documents of such Borrower, or (iii) result
in a breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which such Borrower is
a party or by which it or its properties may be bound or affected.

(c)      All of the representations and warranties contained in Article 6 of the
Loan Agreement are correct on and as of the date hereof as though made on and as
of such date, except to the extent that such representations and warranties
relate solely to an earlier date.

11.      References.  All references in the Loan Agreement to “this Agreement”
shall be deemed to refer to the Loan Agreement as amended hereby; and any and
all references in any other Financing Agreement to the Loan Agreement shall be
deemed to refer to the Loan Agreement as amended hereby.

12.      No Other Waiver.  The execution of this Amendment and any documents
related hereto shall not be deemed to be a waiver of any Default or any Matured
Default under the Loan Agreement or breach, default or event of default under
any other Financing Agreement or other document held by the Agent or any Lender,
whether or not known to the Agent or any Lender and whether or not existing on
the date of this Amendment.

13.      Release.  Each Borrower hereby absolutely and unconditionally releases
and forever discharges the Agent and each of the Lenders, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents and employees of
any of the foregoing, from any and all claims, demands or causes of action of
any kind, nature or description, whether arising in law or equity or upon
contract or tort or under any state or federal law or otherwise, which each
Borrower has had, now has or has made claim to have against any such person for
or by reason of any act, omission, matter, cause or thing whatsoever arising
from the beginning of time to and including the date of this Amendment, whether
such claims, demands and causes of action are matured or unmatured or known or
unknown.

 

-8-



--------------------------------------------------------------------------------

 

14.      Costs and Expenses.  The Borrower hereby reaffirms its agreement under
Section 10.4 of the Loan Agreement. Without limiting the generality of the
foregoing, the Borrower specifically agrees to pay all fees and disbursements of
counsel to the Agent for the services performed by such counsel in connection
with the preparation of this Amendment and the documents and instruments
incidental hereto.

15.      Miscellaneous.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.

[Signature Page to Follow]

 

-9-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

MIDWEST GRAIN PROCESSORS,

LLC

By

 

/s/ Patrick W. Samuelson

Its

 

Chief Financial Officer

MIDWEST GRAIN PROCESSORS

COOPERATIVE

By

 

/s/ Patrick W. Samuelson

Its

 

Chief Financial Officer

COBANK, ACB, as Agent and as a

Lender

By

 

/s/ Doug Jones

Its

 

Vice President

FARM CREDIT SERVICES OF

AMERICA, FLCA, as a Lender

By

 

/s/ Shane Frahm

Its

 

Vice President

METROPOLITAN LIFE INSURANCE

COMPANY, as a Lender

By

 

/s/ Steven D. Craig

Its

 

Director

(Signature Page to Second Amendment to Amended and Restated Loan Agreement)